Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s). This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only store and retrieve information in memory, which are well-understood, routine, 

	Regarding claim 1:
Step 1: Statutory Category – Yes 

The claim recites a system.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes 

The Office submits that the following limitation(s) constitute judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes.
The claim recites identifying a reference path between two points. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could determine a simple path between two points either mentally or on paper.  This step is directed to a mental process.

The claim further recites generating decomposition segments of a space including two free-space segments. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance 

The claim further recites generating path segments through the free space segments. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could plan simple paths between segments mentally or on paper.  This step is directed to a mental process.

The claim further recites connecting two path segments through the free space segments. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could plan simple paths between segments mentally or on paper.  This step is directed to a mental process.


Step 2A Prong Two evaluations – Practical Application – No

Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a 

In the present case, the additional limitations beyond the above-noted abstract idea are as follows:

Claim 1 recites additional element of a processor and memory and identifying a reference path between two points. 

The claim recites a processor and memory. According to the specification, the computer is identified as a general purpose computer such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer.  The computer is recited at a high level of generality and merely automates the determining, identifying and send steps.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes and business transaction using a generic or general-purpose processor.

Besides being interpreted as directed to a judicial exception in prong one, the claim limitation of “identify a reference path” is also directed to extra-solution activity of data gathering.  This step could also amount to mere data gathering which is a form of insignificant extra-solution activity, see MPEP2106.05(g).


Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.


2B Evaluation: Inventive Concept – No

Claims 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (path planning) is not indicative of an inventive concept (significantly more).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of send a message and actuate a vehicle component were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor and network are anything other than possible generic, off the-shelf computer 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Regarding claims 2-9, the claims recite various limitations further defining the generation of the route which further recite abstract ideas as mental processes. The further limitations may all be performed in the human mind and/or on paper.

Regarding claim 11:
Step 1: Statutory Category – Yes 

The claim recites a method.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes 

The Office submits that the following limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes.


The claim further recites generating decomposition segments of a space including two free-space segments. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could recognize that an area in the environment is free of obstacles.  This step is directed to a mental process.

The claim further recites generating path segments through the free space segments. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could plan simple paths between segments mentally or on paper.  This step is directed to a mental process.

The claim further recites connecting two path segments through the free space segments. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could plan simple paths between segments mentally or on paper.  This step is directed to a mental process.


Step 2A Prong Two evaluations – Practical Application – No

Claim 11 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows:

Claim 11 recites additional element of a processor and identifying a reference path between two points. 

The claim recites a processor. According to the specification, the computer is identified as a general purpose computer such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer.  The computer is recited at a high level of generality and merely automates the determining, identifying 

Besides being interpreted as directed to a judicial exception in prong one, the claim limitation of “identify a reference path” is also directed to extra-solution activity of data gathering.  This step could also amount to mere data gathering which is a form of insignificant extra-solution activity, see MPEP2106.05(g).


Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.


2B Evaluation: Inventive Concept – No

Claims 11 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.



Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of send a message and actuate a vehicle component were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor and network are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Regarding claims 12-20, the claims recite various limitations further defining the generation of the route which further recite abstract ideas as mental processes. The further limitations may all be performed in the human mind and/or on paper.


Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2021/0020045).

	
	
Regarding claim 1:
Huang teaches A motion planning system comprising: 
a processor (processor 1118, [0125]); and 
memory (memory 1124, [0125]) configured to store instructions that when executed by the processor, cause the processor to: 
identify a reference path between a departure point and a destination point in an environment comprising one or more obstacles (route 100, see at least Fig. 1, [0042]); 
generate decomposition segments of a space surrounding the reference path, the decomposition segments comprising a first free-space segment and a second free-space segment that are devoid of the obstacles (occupancy map, broadly interpreted, the occupancy map comprises free space segments at any node where there is no obstacle detected, see at least Fig. 2, [0023-0024], [0046]); 
generate a first path segment relative to the reference path for traversing the first free-space segment, and a second path segment relative to the reference path for traversing the second free-space segment (generating paths between various nodes/layers, see at least [0027]); and 
connect the first and second path segments to each other to generate a navigational path to traverse the environment (connecting nodes of different layers, see at least [0027] Fig. 4).



Regarding claim 2:
Huang further teaches wherein the first and second free-space segments are orthogonal to the reference path (see at least Fig. 4, broadly interpreted, the occupancy grid comprises free space segments at any node where there is no obstacle detected. Many of these nodes are orthogonal to the reference path).

Regarding claim 11:
Huang teaches An autonomous motion planning method comprising: 
identifying, by a processor, a reference path between a departure point and a destination point in an environment comprising one or more obstacles (route 100, see at least Fig. 1, [0042]);
 generating, by the processor, decomposition segments of a space surrounding the reference path, the decomposition segments comprising a first free-space segment and a second free-space segment that are devoid of the obstacles (occupancy map, broadly interpreted, the occupancy map comprises free space segments at any node where there is no obstacle detected, see at least Fig. 2, [0023-0024], [0046]); 
generating, by the processor, a first path segment relative to the reference path for traversing the first free-space segment, and a second path segment relative to the reference path for traversing the second free-space segment (generating paths between various nodes/layers, see at least [0027]); and 
(connecting nodes of different layers, see at least [0027] Fig. 4).

Regarding claim 12:
Huang further teaches wherein the first and second free-space segments are orthogonal to the reference path (see at least Fig. 4, broadly interpreted, the occupancy grid comprises free space segments at any node where there is no obstacle detected. Many of these nodes are orthogonal to the reference path).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ryan Rink/           Primary Examiner, Art Unit 3664